                                                                         JS-6




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9   CHALENA SIMPSON, an individual,       Case No.: 2:18-cv-00312 DSF (GJSx)
10             Plaintiff,
11        v.                                    ORDER GRANTING STIPULATION
                                                OF DISMISSAL OF ENTIRE
12   EXXON MOBIL CORPORATION, a New ACTION WITH PREJUDICE
     Jersey corporation; and DOES 1 through 50, PURSUANT TO FED.R.CIV.PROC.
13   inclusive,                                 41(a)(1)(A)(ii)
14             Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
 1         Having read and considered the Parties’ Plaintiff Chalena Simpson and
 2   Defendant Exxon Mobil Corporation Stipulation of Dismissal of Entire Action with
 3   Prejudice Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii) and good cause appearing therefore,
 4   IT IS HEREBY ORDERED that the above-entitled action be dismissed in its entirety
 5   with prejudice.
 6
 7         IT IS SO ORDERED.
 8   DATED: December 4, 2018
 9                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
